Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00866-CV

                IN THE INTEREST OF A.G.F., A.F.F. and E.H.F., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05746
                        Honorable Antonia Arteaga, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant Brian F. Friestman.

       SIGNED May 27, 2015.


                                               _________________________________
                                               Rebeca C. Martinez, Justice